FREDERICK T. RAY, III, Petitioner
v.
D. EDWARD McFADDEN, RON PHILLIPS, D. SCOTT GRAHAM, ROBERT WILSON, WALTER REED, MORGAN TAYLOR, PHILLIP WALKER, E. FARINA, O. MILLER, L. BOHN, J. BROOKS, L. WRIGHT, SGT. GRISWOLD, SGT. MCMILLAN, SGT. HOLMES, R. COCHLIN, CPL. MAJOR, CPL. LAWSON, CPL. YANCIK, CPL. BOETLIN, SGT. RUBY, LT. FORBES, SGT. SHIVONE, CPL. ENGLISH, MR. ROGEVICH, MR. MULROONEY, M. MITCHELL, CO. DEFORREST, CO. JENNINGS, JOHN DOE DUTY OFFICERS, JOHN DOE INVESTIGATING OFFICERS, CPT. DOUGHERTY, JOHN DOE CELL EXTRA UNIT, PRISON BOARD, CHESTER COUNTY COMMISSIONERS AND JOHN DOE MAIL CLERK, Respondents.
No. 639 MAL 2008.
Supreme Court of Pennsylvania, Middle District.
January 6, 2009.

ORDER
PER CURIAM.
AND NOW, this 6th day of January, 2009, the Petition for Allowance of Appeal is hereby DENIED.